Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ application 16/598,471 filed on 10/10/2019.  
 	Claims 1-20 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5 and 13-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsumoto (US Patent Application Publication 2017/0257513).
As to claim 1, Matsumoto teaches A data storage device [as shown in figure 1] comprising: 
a storage [the HDD, figure 1, 114; Hard disk drives (HDDs) are nonvolatile storage devices … (¶ 0004)]; 
a controller [main controller, figure 1, 122] configured to control data input to, and output from, the storage in response to a request from a host device [as shown in figure 1, the host computer (107)]; and 
a second buffer memory [the SSD, figure 1, 115; … The SSD 115 has a write speed and a read speed higher than those of the HDD 114 … (¶ 0028)], wherein the controller comprises a first buffer memory [as shown in figure 2, the SRAM, figure 2, 203, is part of the SATA control unit (113), which is part of the main controller, figure 1, 122; … The SRAM 203 includes a work area of the first sub CPU 201, various control tables, a parameter storage area, and a data buffer. The memory control unit 202 and the SRAM 203 each independently control a one-port RAM, a two-port RAM, and/or a first-in first-out (FIFO) memory. The memory control unit 202 and the SRAM 203 may include a plurality of such memories (¶ 0033)], and is configured to: 
store write data, provided by the host device, in the first buffer memory in response to a write request of the host device [… The SRAM 203 includes a work area of the first sub CPU 201, various control tables, a parameter storage area, and a data buffer. The memory control unit 202 and the SRAM 203 each independently control a one-port RAM, a two-port RAM, and/or a first-in first-out (FIFO) memory. The memory control unit 202 and the SRAM 203 may include a plurality of such memories. … The main CPU 101 can read from and write to the SRAM 203 via the first sub bus 209. The DMAC 208 performs transfer processing for reading and writing data between the SRAM 203 and the DRAM 104, which is a main memory, via the main bus 121 and and move the write data, stored in the first buffer memory, into the second buffer memory or the storage based on an attribute of the write data [… The main CPU 101 can determine whether the HDD 114 satisfies the required values by comparing an actual transfer data size (write data size) per page Q with the PM threshold value 408. The HDD 114 has a write speed lower than that of the SSD 115. In a case where the actual transfer data size per page Q is smaller than or equal to the PM threshold value 408, the HDD 114 is selected as the storage device to be used. On the other hand, in a case where the actual transfer data size per page Q is greater than the PM threshold value 408, the SSD 115 is selected as the storage device to be used (¶ 0038)].
As to claim 2, Matsumoto teaches The data storage device according to claim 1, wherein the attribute includes a length of the write data or a logical address of the write data [An image forming apparatus for processing print data is disclosed. The image forming apparatus includes a control unit configured to control a plurality of nonvolatile storage devices having different transfer rates, and a determination unit configured to determine a nonvolatile storage device to store print data from among the plurality of nonvolatile storage devices based on information related to a size of the print data, information related to the transfer rates of the plurality of nonvolatile storage devices, and a threshold value depending on the number of sheets to be printed and output per unit time. The control unit and the determination unit are implemented by one or more processor (abstract)].
As to claim 3, Matsumoto teaches The data storage device according to claim 2, wherein when the length of the write data is less than a reference length, the controller is configured to move the write data from the first buffer memory to the storage [… In a case where the actual transfer data size per page Q is smaller than or equal to the PM threshold value 408, the HDD 114 is selected as the storage device to be used … (¶ 0038)].
As to claim 4, Matsumoto teaches The data storage device according to claim 2, wherein, when the length of the write data is greater than the reference length, the controller is configured to move the write data from the first buffer memory to the second buffer memory [… On the other hand, in a case where the actual transfer data size per page Q is greater than the PM threshold value 408, the SSD 115 is selected as the storage device to be used (¶ 0038)].
As to claim 5, Matsumoto teaches The data storage device according to claim 1, wherein the second buffer memory comprises a non-volatile memory device capable of overwrite or an in-place update [the corresponding second buffer memory is the SSD, figure 1, 115; … The SSD 115 is a nonvolatile storage device with flash memory. The SSD 115 has a write speed and a read speed higher than those of the HDD 114 … (¶ 0028)].
As to claim 13, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.

As to claim 16, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Patent Application Publication 2017/0257513), and in view of Ryu (US Patent Application Publication 2013/0054882).
	Regarding to claim 6, Matsumoto does not teach the controller is configured to move the write data that satisfies a set condition from the second buffer memory into the storage.
However, Ryu specifically teaches a controller is configured to move the write data that satisfies a set condition from the second buffer memory into the storage [as shown in figure 1; Hybrid HDD storage systems provide many of the operational and functional benefits of the HDD and SSD. In general approach, hybrid HDD storage 
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to move the write data that satisfies a set condition from the second buffer memory (i.e., the SSD) into the storage (i.e., the HDD), as specifically demonstrated by Ryu, and to incorporate it into the existing scheme disclosed by Matsumoto, because Ryu teaches doing so the size and complexity of the SSD may be minimized [as shown in figure 1; Hybrid HDD storage systems provide many of the operational and functional benefits of the HDD and SSD. In general approach, hybrid HDD storage systems use a SSD as a cache device for a HDD … By effectively managing the cache -transfer of data from the SSD to the HDD, the size and complexity of the SSD may be minimized (¶ 0005)].
As to claim 7, Matsumoto in view of Ryu teaches The data storage device according to claim 6, wherein the controller is configured to move the write data from the second buffer memory into the storage according to a least recently used (LRU) scheme or number of times that the write data has been changed [Ryu -- If there is no available space in the second storage device 1220, a victim block from 
As to claim 8, Matsumoto in view of Ryu teaches The data storage device according to claim 1, wherein the controller is configured to: allocate one of a plurality of slots within the second buffer memory, move the write data from the first buffer memory into the allocated slot [Matsumoto -- … The DMAC 208 performs data transfer between predetermined memories if the first sub CPU 201 sets a start address of the transfer destination and a size into a predetermined register and instructs the DMAC 208 to start. The first sub bus 209 includes a bus controller, a control bus, a data bus, and a local bus between predetermined blocks. The first sub bus 209 is connected to the main bus 121 … (¶ 0034); FIG. 4 is a diagram illustrating the storage management table 414 stored in the DRAM 104, which is the main memory. The storage management table 414 manages various types of information and determination information about the storage devices including the HDD 114 and the SSD 115 … (¶ 0037)], and move the write data satisfying a set condition into the storage from the second buffer memory when a number of empty slots, among the plurality of slots, is less than or equal to a set threshold [Ryu -- If there is no available space in the second storage device 1220, a victim block from among an existing plurality of data blocks may be selected using the second access pattern information list. The victim block may be selected using a variety of factors and 
As to claim 9, Matsumoto in view of Ryu teaches The data storage device according to claim 8, wherein the controller is configured to: select, as the allocated slot, any one of the plurality of slots according to a least recently used (LRU) scheme or the number of times that the write data has been changed, and move the write data of the allocated slot into the storage [Ryu -- If there is no available space in the second storage device 1220, a victim block from among an existing plurality of data blocks may be selected using the second access pattern information list. The victim block may be selected using a variety of factors and considerations. For example, a data block having a reference count of 0 may be selected from a Least Recently Used (LRU) portion of the virtual memory system (¶ 0043-0044)].
As to claim 10, Matsumoto in view of Ryu teaches The data storage device according to claim 1, wherein the second buffer memory caches address information of a start logical address and length corresponding to the write data moved therein, and wherein the controller is configured to move the write data from the first buffer memory into the second buffer memory when all write- requested logical addresses corresponding to the write data stored in the first buffer memory are included in the address information [Matsumoto -- … The DMAC 208 performs data transfer between predetermined memories if the first sub CPU 201 sets a start address of the transfer destination and a size into a predetermined register 
As to claim 11, Matsumoto in view of Ryu teaches The data storage device according to claim 1, wherein the second buffer memory caches address information of a start logical address and length corresponding to the write data moved therein, and wherein, when a first group of write-requested logical addresses corresponding to the write data stored in the first buffer memory are included in the address information and a second group of the write- requested logical addresses are not included in the address information, the controller is configured to: move the write data of the first group from the first buffer memory into the second buffer memory; and move the write data of the second group from the first buffer memory into the storage [Matsumoto -- … The DMAC 208 performs data transfer between predetermined memories if the first sub CPU 201 sets a start address of the transfer destination and a size into a predetermined register and instructs the DMAC 208 to start. The first sub bus 209 includes a bus controller, a control bus, a data bus, and a local bus between predetermined blocks. The first sub bus 209 is connected to the main bus 121 … (¶ 0034); FIG. 4 is a diagram illustrating the storage management table 414 stored in the DRAM 104, which is the main memory. The storage management table 414 manages various types of information and determination information about the storage devices including the HDD 114 and the SSD 115 … (¶ 0037-0038); The command table 717 includes a command entry number 701, a logical LBA 702, a sector count 703, a SATA command number 704, and an end-
As to claim 17, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.

As to claim 19, it recites substantially the same limitations as in claim 10, and is rejected for the same reasons set forth in the analysis of claim 10. Refer to “As to claim 10” presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 11, and is rejected for the same reasons set forth in the analysis of claim 11. Refer to “As to claim 11” presented earlier in this Office Action for details.

					Conclusion
6.	Claims 1-20 are rejected as explained above. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
March 13, 2021